Citation Nr: 1540053	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  15-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to March 1948 and from October 1950 to July 1952.  The Veteran died in March 1974.  The Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was most recently denied in a November 2006 rating decision.  The Appellant did not perfect an appeal.

2.  The evidence received since the November 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in March 1974; his death certificate indicated that the immediate cause of death was widespread lymphoblastic lymphosarcoma.

4.  At the time of his death, the Veteran had no service-connected disabilities.

5.  The Veteran was exposed to asbestos while on active duty.

6.  The Veteran's in-service asbestos exposure is found to have contributed to his death.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in reopening and granting the underlying claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I.  New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for the cause of the Veteran's death was denied in a December 1975 rating decision; this denial was most recently upheld in a November 2006 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and the Appellant's assertions.  The RO found that there was no evidence which showed that the Veteran's death was due to his service.  The Appellant did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the November 2006 RO denial includes additional private treatment records and additional lay statements.  Pertinent to the current claim, these additional records include an August 2012 opinion from a private examiner reflecting that the Veteran's non-Hodgkin's lymphoma was most likely caused by or a result of exposure to asbestos while he was on active duty.  This evidence has a tendency to support the premise that the Veteran's death was caused by exposure to asbestos while he was on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for the cause of the Veteran's death is reopened. 

II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

The Board notes that VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. 

Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Appellant, who is the Veteran's surviving spouse, asserts that the Veteran was exposed to asbestos while he was on active duty, and that exposure to asbestos was at least a contributing factor in the Veteran's death in March 1974.  The competent medical evidence of record is at least in equipoise regarding the underlying cause of the Veteran's death.  Therefore, in resolving all reasonable doubt in favor of the Appellant, the Board finds that the Veteran's in-service asbestos exposure contributed to the Veteran's death, and service connection for cause of death must be granted. 

As noted previously, in order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in service either caused or contributed to the death of the Veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Here, the Veteran's service personnel records do show that he served as a seaman and a teletype man aboard the USS Whetstone.  Exposure to asbestos would be consistent with his work aboard the ship at that time, and as such, exposure to asbestos is conceded.

Turning to the cause of the Veteran's death, there is both positive and negative evidence regarding whether the Veteran's exposure to asbestos contributed to the Veteran's death.  The Board will first lay out the evidence against the finding that the Veteran's cause of death was his exposure to asbestos.  The Board first points to the Veteran's death certificate which only identified his non-service connected widespread lymphoblastic lymphosarcoma as the immediate cause of death.  The Board notes that the death certificate not only provides space for underlying causes, but also a space to provide "other significant conditions contributing to death, but not resulting in the underlying cause given."  See March 1974 Death Certificate, Sec. 18, Parts I & II.  Both sections were left blank, and no additional contributing conditions were identified as causing the Veteran's death. 

However, the Appellant has submitted an August 2012 letter from J.T., M.D..  Dr. T. wrote that she had reviewed the Veteran's treatment records since he separated from the military, and it was her opinion that the Veteran's lymphoma had a 51 percent probability or better of being caused by or a result of his exposure to asbestos during service.  Significantly, no other medical opinions regarding the etiology of the Veteran's lymphoma are of record.

The Board places great probative weight on Dr. T.'s medical opinion since she had training as a medical doctor and had reviewed the Veteran's treatment records before offering her opinion.  The Board finds that Dr. T.'s letter puts the question of the cause of death in at least equipoise.  Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this instance, the benefit of the doubt doctrine militates in favor of a finding that the Veteran's in-service asbestos exposure did contribute to his death, and that the Appellant's claim for service connection for cause of death must be granted.


	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


